Case: 22-1944    Document: 15      Page: 1    Filed: 09/26/2022




            NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

                JACQUELINE R. MANUEL,
                      Petitioner

                              v.

      OFFICE OF PERSONNEL MANAGEMENT,
                    Respondent
              ______________________

                         2022-1944
                   ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DA-844E-15-0277-I-1.
                 ______________________

     Before DYK, REYNA, and TARANTO, Circuit Judges.
 PER CURIAM.
                         ORDER
      In response to this court’s July 27, 2022, show cause
 order, the Office of Personnel Management (OPM) urges
 dismissal for lack of jurisdiction on the ground that the pe-
 tition is untimely and that in any event this court lacks ju-
 risdiction. Jacqueline R. Manuel opposes dismissal or
 transfer.
    Ms. Manuel seeks review of a decision of the Merit Sys-
 tems Protection Board that became final on April 15, 2022.
 This court received Ms. Manuel’s petition for review on
Case: 22-1944    Document: 15      Page: 2    Filed: 09/26/2022




 2                                             MANUEL   v. OPM



 June 15, 2022. In her filings before this court, Ms. Manuel
 indicates that she asserted discrimination claims before
 the Board and she does not wish to abandon those claims.
 See ECF No. 9.
     We agree with OPM that this court lacks jurisdiction
 over this case. Where, as here, certain types of discrimina-
 tion claims were asserted before the Board and the peti-
 tioner seeks judicial review of such claims, the appropriate
 forum for review is federal district court. See 5 U.S.C.
 § 7703(b)(2); Perry v. Merit Sys. Prot. Bd., 137 S. Ct. 1975,
 1985 (2017); Ash v. Off. of Pers. Mgmt., 25 F.4th 1009, 1011
 (Fed. Cir. 2022). However, while OPM urges dismissal over
 transfer because the petition is untimely, we deem it ap-
 propriate to transfer, pursuant to 28 U.S.C.§ 1631, to the
 United States District Court for the Southern District of
 Texas and for that court to resolve OPM’s timeliness argu-
 ment.
     Accordingly,
     IT IS ORDERED THAT:
    This petition and all its filings are transferred to the
 United States District Court for the Southern District of
 Texas pursuant to 28 U.S.C. § 1631.
                                    FOR THE COURT

 September 26, 2022                 /s/ Peter R. Marksteiner
       Date                         Peter R. Marksteiner
                                    Clerk of Court